`
                          UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6998



RONALD JOSEPH HAMILTON,

                                               Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT     OF   JUSTICE   DRUG
ENFORCEMENT AGENCY,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:06-cv-00991-BEC)


Submitted:   November 15, 2007          Decided:    November 26, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Joseph Hamilton, Appellant Pro Se. Richard Charles Kay,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald   Joseph    Hamilton      appeals     the    district   court’s

orders    denying       his    motions      for     return        of   property      and

reconsideration.          We     have    reviewed    the    record     and    find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Hamilton v. DEA, No. 1:06-cv-00991-BEC (D. Md.

filed May 29, 2007 & entered May 30, 2007; filed June 21, 2007 &

entered June 22, 2007). We dispense with oral argument because the

facts    and    legal   contentions       are    adequately       presented    in    the

materials      before    the     court    and    argument    would     not    aid    the

decisional process.



                                                                              AFFIRMED




                                         - 2 -